Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Silvia Salvadori on 08/25/2022.

The application has been amended as follows: 
Claim 1, line 22, change “arm” to --arms--; line 24, change “(75a-75d)” to --(3a-3d)--.
Claim 16, line 2, change “wherein” to --comprising rotating--; delete “are rotated”; after “and”, insert --moving--; line 3, delete “is moved”.
Claim 17, line 2, change “that is translated” to –the method comprising translating the translatable portion (2b)--.
Claim 18, line 2, change “that is rotated” to --the method comprising rotating the rotatable portion (2c)--.
Claim 19, line 4, after “motor (M),”, insert --the method  comprises disengaging--; line 5, delete “is disengaged”; line 8, after “motor (M),” insert --the method comprises coupling--; line 9, delete “couples”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: no prior art of record, alone or in combination, teaches or fairly suggests an amusement device comprising a central shaft having a base structure; a plurality of arms coupled to the central shaft, each of the arms being rotatable around a relevant arm axis, provided with one or more vehicles with seats; each of the arms is provided with a safety gear configured so that when each of the arms is driven by the gear motor, the safety gear of each arm is disengaged from the safety gears of the other arms; and when there is a failure, and at least one of the arms is not driven by the gear motor, the safety gear of an arm that is not driven by the gear motor couples with at least one safety gear of another arm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428. The examiner can normally be reached M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIEN T NGUYEN/Primary Examiner, Art Unit 3711